The state must prove that the defendant acted recklessly.6
While Ms. Morton was negligent in not keeping good count of the children, and in not keeping the infant in her direct care, I am not willing to believe that she acted "with heedless indifference to the consequences," and "perversely" disregarded a known risk that her conduct would cause harm to the child.7
Not all negligence by parents that could possibly result in harm to their children is criminal conduct, as this court has held before.8
This case is an example of the tendency to brand parents as criminals because of lapses in judgment.  Ms. Morton should be applauded for being a foster parent — though it does seem that an infant might be better placed where the caregiver has fewer parenting responsibilities — not convicted of a crime.
6 State v. McGee (1997), 79 Ohio St.3d 193, 680 N.E.2d 975.
7 R.C. 2901.22(C).
8 See e.g., State v. Martin  (June 11, 1999), Hamilton App. No. C-980679, unreported.